                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

JAMES WILLIAM BURCHARD,

                       Plaintiff,

               v.                                            Case No. 20-C-231

RACINE CORRECTIONAL INSTITUTION,

                       Defendant.


                                       SCREENING ORDER


       Plaintiff James Burchard, who is currently serving a state prison sentence at Racine

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s

motion for leave to proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $24.00. Plaintiff’s motion for leave to proceed without prepaying the filing

fee will be granted.

                                    SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                    THE COURT’S ANALYSIS

       Plaintiff alleges that he was not provided medical evaluations, which constituted cruel and

unusual punishment in violation of the Eighth Amendment. “To state a claim for relief under 42

U.S.C. § 1983, a plaintiff must allege that he or she was deprived of a right secured by the

Constitution or the laws of the United States, and that this deprivation occurred at the hands of a

person or persons acting under the color of state law.” D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d

793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th

Cir. 2009)). The only named defendant in this case is Racine Correctional Institution. Racine

Correctional Institution is not a proper defendant because it is not a suable entity under § 1983.

See Dobbey v. Ill. Dep’t of Corrs., 574 F.3d 443, 444 (7th Cir. 2009); Pope v. Racine Corr. Inst.,
                                                 2
No. 12-CV-331, 2012 WL 4470214, at *2 (E.D. Wis. Sept. 27, 2012) (“Racine Correctional

Institution is not a proper defendant.” (citing Powell v. Cook Cty. Jail, 814 F. Supp. 757, 758

(N.D. Ill. 1993); Smith v. Gomez, 550 F.3d 613, 618 (7th Cir. 2008))). If Plaintiff wishes to

proceed with this lawsuit, he must (1) file an amended complaint that identifies the individual or

individuals responsible for the complained of conduct, (2) list the individual or individuals in the

caption of the amended complaint, and (3) explain what each individual did to allegedly violate

Plaintiff’s rights. In other words, Plaintiff must clearly set forth the who, what, when, and where

of what he alleges occurred. The court is aware of the difficulties within the prisons created by

the outbreak of COVID-19. Accordingly, an amended complaint must be filed on or before June

15, 2020. Failure to file an amended complaint within this time period may result in the dismissal

of this action.

        Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that on or before June 15, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $326.00 balance of the filing fee by collecting monthly
                                                 3
payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 24th day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court - WIED




                                                  4
